EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kristopher Kastens on March 23, 2022.

The application has been amended as follows: 
Claim 1 is amended as seen below.
Claims 3-4 are canceled.

-- 1.	A rapid activation immobilization system, comprising:
a helmet including a first cranial attachment point and a second cranial attachment point;
a harness including a first thorax attachment point, a second thorax attachment point, a third thorax attachment point, and a fourth thorax attachment point;
a belt including a first belt attachment point and a second belt attachment point;
a first pillar connected to the first cranial attachment point and the first thorax attachment point; 
a second pillar connected to the second cranial attachment point and the second thorax attachment point; 

a fourth pillar connected to the fourth thorax attachment point and the second belt attachment point;
wherein, the first pillar, second pillar, third pillar, and fourth pillar each include a flexible sleeve, a plurality of segments with hollow lumens, an inelastic wire extending through the hollow lumen of each of the plurality of segments; and a rapid locking mechanism connected to the inelastic wire;
wherein the rapid locking mechanism of each pillar operates to activate the rapid activation immobilization system by rapidly tightening the respective inelastic wires, thereby shortening the length of the inelastic wires and compressing the plurality of segments, causing the plurality of segments to interlock and form respective first, second, third, and fourth rigid pillars, each rigid pillar having a uniform cross-section along the length of the rigid pillar; and
wherein, when the rapid activation immobilization is not activated, the rapid activation immobilization system is configured to accommodate a full range of motion of a user, such that each pillar remains flexible.  --

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, alone or in combination, teaches a rapid activation immobilization system having, in combination with other limitations: a helmet, a harness, and a belt; a first pillar and a second pillar attached between the helmet and the harness; and a third pillar and a fourth 
The closest prior art of record is Hiemenz (US PG Pub 2014/0224849). Hiemenz substantially discloses the claimed invention but fails to disclose at least wherein, when the rapid activation immobilization system is activated, each pillar has a uniform cross-section along the length of the rigid pillar. Instead, Hiemenz teaches wherein the pillar structure includes smaller intervertebral spacers provided between each of the larger segments in order to transmit axial loading while allowing relative rotational movement between each segment (see Figs. 4-5 and paragraph 0029).
Modifying Hiemenz’s pillar to have the claimed structure and configuration would be unsatisfactory, as removal of Hiemenz’s intervertebral spaces would prevent the system from remaining flexible to accommodate a full range of motion of the user in the non-activated state. 
Furthermore, Hiemenz fails to disclose four distinct pillars, with two pillars attached between the helmet and harness, two pillars attached between the harness and the belt. Instead, Hiemenz discloses a single pillar connected between the harness and belt (see Fig. 7). Absent a teaching in the prior art, it would not have been obvious to one having ordinary skill in the art and to further incorporate the uniform cross-section shape of the pillars in the activated state of the rapid activation immobilization system, as such  modifications would be improper hindsight modifications based solely upon Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-2 are allowed over the prior art of record.

REJOINDER
Claims 1-2 are allowable. The restriction requirement between the different locking mechanisms of Groups A’-C’, as set forth in the Office action mailed on December 7, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Groups A’-C’ is withdrawn. In view of the withdrawal of the restriction requirement as set forth above, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/            Primary Examiner, Art Unit 3732